DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 8-14 are pending and will be examined in the U.S. National stage application.    

Examiner’s Note
The citations to the specification below are taken from the SUBSTITUTE SPECIFICATION, CLEAN COPY filed by Applicants on April 15, 2019.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over US5223052 (Yamamoto et al; issued on June 29, 1993) (YAMAMOTO) in view of US3307777 (Schibbye; issued on March 7, 1967) (SCHIBBYE).  
In reference to Claim 8, YAMAMOTO teaches:
		A screw compressor (“screw type rotary machine”, title, Abstract, lines 1 and 2, Figs. 1-10), comprising: 
			at least one female screw (female rotor 2, col. 7, line 29); 
			at least one male screw (male rotor 1, col. 7, lines 28-29) which meshes with the female screw (2, col. 7, lines 29 and 30); and 				
			at least one screw compressor drive (shaft 7 is “power driven” which implies a screw compressor drive to do so, col. 7, lines 31 and 32), 
			wherein the screw compressor drive (shaft 7 being “power driven” which implies a screw compressor drive, col. 7, lines 31 and 32) drives the female screw (2, col. 7, lines 31 and 32).
YAMAMOTO does not teach that the female screw has an axial coupling.  SCHIBBYE teaches a screw motor machine (title, col. 1, lines 11-16, Figs. 1-8) that includes a female screw (female rotor 30, col. 5, line 26, Fig. 3) that has an axial coupling (axial 
	It would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention to utilize an axial coupling between a prime mover/screw compressor drive such as a motor and the input shaft of the female screw driven axially by the screw compressor drive as taught by SCHIBBYE and incorporate such a axial coupling arrangement into YAMAMOTO’s screw compressor for the benefit of providing an alternative arrangement to robustly couple the screw compressor drive and the input shaft of the female screw together so that the female screw can be rotated during operation of the screw compressor by the screw compressor drive so that the screw compressor can effectively compress fluid as expressly described by SCHIBBYE (col. 5, lines 25-75).  
	In reference to Claim 9, YAMAMOTO further teaches that a number of teeth of the female screw (2) is greater than that of the male screw (1, six (6) teeth of female screw (2) > four (4) teeth of the male screw (1) as visually counted in Fig. 7).
	In reference to Claim 10, YAMAMOTO also teaches that a transmission ratio of female screw to male screw is two to three (4 teeth on male screw/6 teeth on female screw = 2/3 ratio, Fig. 7).
	In reference to Claim 11, YAMAMOTO further teaches that the female screw has six teeth and the male screw has four teeth (as visually depicted in Fig. 7).
	In reference to Claim 12, YAMAMOTO also teaches that the female screw (2) and the male screw (1) have substantially the same nominal diameter (visual inspection .

Claims 8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over US2003/0108446 (Hida et al; published on June 12, 2003) (HIDA) in view of SCHIBBYE.  
	In reference to Claim 8, HIDA teaches:
		A screw compressor (title, Abstract, Figs. 1 and 2), comprising: 
			at least one female screw (female rotor 6f, ¶ 0017, line 14, Fig. 1); 
			at least one male screw (male rotor 6m, ¶0017, lines 10 and 11) which meshes (“engage each other” ¶ 0017, lines 11 and 12, line 7) with the female screw (6f); and 					
			at least one screw compressor drive (drive motor 7, ¶0017, line 7), 
			wherein the screw compressor drive (7) drives the female screw (6f, ¶ 0019, lines 11 and 12).
HIDA does not explicitly call out/teach that the female screw has an axial coupling.  SCHIBBYE teaches a screw motor machine (title, col. 1, lines 11-16, Figs. 1-8) that includes wherein the female screw (female rotor 30, col. 5, line 26, Fig. 3) has an axial coupling (axial stub shaft 36, col. 5, lines 25 and 26) and an input shaft (shaft portion above and below 30 as shown in Fig. 3) and wherein the input shaft is driven axially by 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an axial coupling between a prime mover/screw compressor drive such as a motor and the input shaft of the female screw driven axially by the screw compressor drive as taught by SCHIBBYE and incorporate such a axial coupling arrangement into HIDA’s screw compressor for the benefit of providing an alternative arrangement to robustly couple the screw compressor drive and the input shaft of the female screw together so that the female screw can be rotated during operation of the screw compressor by the screw compressor drive so that the screw compressor can effectively compress fluid as expressly described by SCHIBBYE (col. 5, lines 25-75).  
	In reference to Claim 13, HIDA further teaches that the male screw (6m, Fig. 1) is driven exclusively by the female screw (6f, ¶ 0017, lines 10-16, the male screw is not driven by the motor 7 or other gearing).
	In reference to Claim 14, HIDA also teaches that transmission of torque from the screw compressor drive (7, Fig. 1) to the female screw (6f) takes place substantially coaxially (the shaft of the female rotor 6f is directly axially connected to the drive motor 7, Fig. 1, and as such, because female rotor 6f is rotationally driven by motor 7, ¶0019, lines 11 and 12, the torque needed to rotate the shaft takes place substantially coaxially between the drive motor 7 and the female rotor 6f).


Response to Arguments 
Applicants’ claim amendments and arguments filed in the reply filed on February 4, 2021 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) the previous specification objections,
			(ii) a claim objection, and
			(iii) the previous 35 U.S.C. 112, second paragraph rejections 
which are hereby withdrawn by the Examiner.  

Applicants’ arguments with respect to Claim 8 Claim 8, lines 6-8, p. 5, fourth and fifth full paragraphs in Applicants’ reply) have been considered and are persuasive as described below, but are moot because the new ground of rejection does not rely on the previous references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
	Applicants assert that YAMAMOTO and/or HIDA each do not teach the amended limitation “wherein the female screw has an axial coupling and an input shaft and wherein the input shaft is driven axially by the screw compressor drive via the axial coupling” (Claim 8, lines 6-8, p. 5, fourth and fifth full paragraphs in Applicants’ reply) which the Examiner finds persuasive.  In response, independent Claim 8 is now rejected under 35 U.S.C. 103 based on YAMAMOTO and SCHIBBYE and/or HIDA and SCHIBBYE as SCHIBBYE teaches the amended limitations (stub 36/coupler with threads between the motor drive and the input shaft as shown in Fig. 3 of SCHIBBYE.  These respective new rejections of Claim 8 are fully cited and described above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907.  The examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL THIEDE/
Examiner, Art Unit 3746
Tuesday February 16, 2021
/Mary Davis/Primary Examiner, Art Unit 3746